DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the descriptions of Figs. 4 and 5 in par. 0008-0009 appear to be switched.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface configured to connect to a processing device associated with a flying vehicle in claim 8 line 2 and wireless interfaces in Claim 8 line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of the interface connecting to a processing device associated with a flying vehicle. Because there is no disclosure of adequate structure to perform the claimed function, the specification does not convey with reasonable clarity to those skilled in the art that 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8, the “interface” in Claim 8 line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification par. 00240 provides support for the control apparatus including an interface but lacks any structure for the interface. Only the function of connecting with a processing device associated with the flying vehicle is recited. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 9-13 are rejected as they depend on rejected Claim 8 and do not cure its deficiencies.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 8, 12, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIn et al (US 20170103659; hereinafter referred to as Jin) in view of Tebay et al (US 20130318214; hereinafter referred to as Tebay).
Regarding Claim 1, Jin teaches A flying vehicle that is one of a passenger drone and an Unmanned Aerial Vehicle (UAV) (see at least UAV 102 in Fig. 1), the flying vehicle comprising: 
a plurality of rotors disposed to a body and configured for flight (see at least rotors and body in Fig. 1 and rotors in par. 0079); 
a processing device any of integrated with, disposed on, and associated with the body (see at least on-board processor of UAV in par. 0036); 
wireless interfaces including hardware and antennas any of integrated with, disposed on, and associated with the body (see at least on-board receivers of drone wirelessly communicating with antennas in par. 0023 and Fig. 2); and 
a control apparatus communicatively coupled to the processing device (see at least flying authorization module in par. 0024), 
Jin does not explicitly teach the following, but Tebay does teach
wherein the control apparatus is configured to provide an interface (see at least mass data storage computer 100 receiving request from GCS for image data, and providing compressed transmittable image data to be communicated between wireless transceiver and GCS interpreted as providing an interface between wireless transceiver 104 and GCS 410 in par. 0052-0053 and Fig. 4 ) between the wireless interfaces (see at least wireless transceiver 104 in par. 0058) and an air traffic control system (see at least wireless transceiver 408 in par. 0058, note this is the wireless transceiver 408 of the ground control station 410 (see Fig. 4)) for control and/or monitoring (see at least operator viewing map 414 with captured images from UAV in par. 0053 interpreted as monitoring) of the flying vehicle by the air traffic control system (see at least “the mission path of the UAV 10 may be adjusted or updated by sending relevant instructions to the UAV 10 via the wireless transceiver 104, 408” in par. 0058, adjusting/updating mission path and instructions is interpreted as control of the UAV via communication between the ground control station and the mass data storage computer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin to incorporate the teachings of Tebay wherein the removable mass storage computer has a processor that facilitates communication and control wirelessly with the ground control station. The motivation to incorporate the teachings of Tebay would be because “the removably connectable mass data storage computer of the system of the present invention provides the advantage that UAV preparation time for a new subsequent mission and data download time is minimised” (see par. 0015).

Regarding Claim 5, Jin as modified by Tebay teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin further teaches wherein the control apparatus includes instructions stored on a non-transitory computer-readable medium associated with the processing device (see at least “the automated de-risk procedure is pre-stored in association with the zone definition data, e.g., pre-stored in a flying authorization module…the pre-stored automated de-risk procedure may be on a zone-by-zone basis, i.e., different zones may be stored with different instructions, or otherwise, be stored uniformly identical for all zones” in par. 0029; because all the data in the flying authorization module is pre-stored it is interpreted as a non-transitory CRM; the data storage of the flying authorization module is interpreted to be associated with the onboard controller (processing device) as it checks its current position against the no-fly-zone definition data stored in the flying authorization module (see par. 0024).

Regarding Claim 6, Jin as modified by Tebay teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin further teaches wherein the control apparatus is configured to allow and authenticate the flying vehicle (see at least “special flying authorization module attached to the drone in question that is coded to ignore the specific zone, or by a standalone “permit module” attached thereto” in par. 0034) on the air traffic control system (see at least regulation authority in par. 0034 interpreted as air traffic control). Note the interpretation is that a regulation authority providing the flying authorization modules (see par. 0024), so in par. 0034 certain drones are allowed to fly in no-fly zones is a form of air traffic control system. 

Regarding Claim 8, Jin teaches a control apparatus (see at least flying authorization module in par. 0024) comprising: 
an interface configured to connect to a processing device associated with a flying vehicle that is one of a passenger drone and an Unmanned Aerial Vehicle (UAV) (see at least plug-in module installed through a socket on the drone in par. 0024 and “a hardware module, referred to as flying authorization module for being coupled with a drone controller” in par. 0010)), wherein the flying vehicle includes a processing device (see at least on-board computer in par. 0024) and wireless interfaces (see at least on-board receivers in par. 0023); and 
memory storing instructions that (see at least flying authorization module comprising a data storage device in par. 0010 interpreted as memory flying authorization module storing instructions in par. 0029 ), 
Jin fails to explicitly teach the flying authorization module including a processor, but Tebay does teach:
a processor (see at least processor 216 as part of mass data storage computer 100 in Fig. 2-A and par. 0049, the mass data storage computer is interpreted as the control apparatus) communicatively coupled to the interface (see at least “the mass data storage computer may comprise a physical interface connector adapted to connect to both the unmanned vehicle and the remote data storage system” in par. 0021 and the network connector 224 in par. 0049 and Fig. 2-A, the network connector is interpreted as the interface);
when executed, cause the processor to configure the wireless interfaces (see at least wireless transceiver 104 in par. 0053) to communicate on one or more wireless networks (see at least data transmitted to ground control station through wireless transceiver 104 in par. 0051); 
interface between the wireless interfaces (see at least wireless transceiver 104 in Fig. 4 and par. 0052-0053) and an air traffic control system (see at least remote ground control station 410 in par. 0053 interpreted as an air traffic control system). Note interfacing between the wireless interfaces and the ATC is interpreted as facilitating communication between them, and the mass data storage computer is disclosed to facilitate communication of compressed image data from wireless transceiver 104 to the GCS in par. 0052-0053 and Fig. 4 ). and 
enable control and/or monitoring (see at least operator viewing map 414 with captured images from UAV in par. 0053 interpreted as monitoring) of the flying vehicle by the air traffic control system (see at least “also, the mass data storage computer 100 may be used to download mission data such as a predetermined flight path and specific locations for image capture. The mission path of the UAV 10 may be adjusted or updated by sending relevant instructions to the UAV 10 via the wireless transceiver 104, 408” in par. 0058 interpreted as the mass data storage computer enabling wireless control by the GCS).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin to incorporate the teachings of Tebay wherein the removable mass storage computer has a processor that facilitates communication and control wirelessly 

Regarding Claim 12, Jin as modified by Tebay teaches the control apparatus of claim 8 (see Claim 8 analysis), Jin further teaches wherein the control apparatus is configured to allow and authenticate the flying vehicle (see at least “special flying authorization module attached to the drone in question that is coded to ignore the specific zone, or by a standalone “permit module” attached thereto” in par. 0034) on the air traffic control system (see at least regulation authority in par. 0034 interpreted as air traffic control). Note the interpretation is that a regulation authority providing the flying authorization modules (see par. 0024), so in par. 0034 certain drones are allowed to fly in certain no-fly zones is a form of air traffic control system.
Regarding Claim 14, Jin teaches a method comprising: 
obtaining (see at least “the flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024, the drone user is interpreted to be using the drone which requires obtaining the drone) a flying vehicle that is one of a passenger drone and an Unmanned Aerial Vehicle (UAV) (see at least “drone 4 is shown as an autonomous drone which controls itself by its on-board computer” in par. 0020 ), wherein the flying vehicle includes
 i) a processing device any of integrated with, disposed on, and associated with a body of the flying vehicle (see at least on-board computer in par. 0020) and 
ii) wireless interfaces including hardware and antennas any of integrated with, disposed on, and associated with the body (see at least on-board receivers interpreted as hardware and communicating with antennas in par. 0023); 
installing a control apparatus that is connected to the processing device (see at least “the flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024), 
Jin fails to explicitly teach the following, but Tebay does teach:
wherein the control apparatus (see at least mass data storage computer 100 in par. 0052 interpreted as the control apparatus) is configured to provide an interface (see at least wireless transceivers 104, 408 transmitting requests and image data in par. 0052-0053 interpreted as interfacing facilitated by the mass data storage computer) between the wireless interfaces and an air traffic control system (see at least ground control station 410 in par. 0053 interpreted as an air traffic control system); and 
monitoring (see at least operator viewing map 414 with captured images from UAV in par. 0053 interpreted as monitoring) and/or controlling the flying device via the air traffic control system (see at least “the mission path of the UAV 10 may be adjusted or updated by sending relevant instructions to the UAV 10 via the wireless transceiver 104, 408, based on the download data.” in par. 0058 interpreted as controlling the UAV via the ground control station). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus 

Regarding Claim 18, Jin as modified by Tebay teaches the method of claim 14 (see Claim 14 analysis). Jin further teaches wherein the control apparatus includes instructions stored on a non-transitory computer-readable medium associated with the processing device (see at least “the automated de-risk procedure is pre-stored in association with the zone definition data, e.g., pre-stored in a flying authorization module…the pre-stored automated de-risk procedure may be on a zone-by-zone basis, i.e., different zones may be stored with different instructions, or otherwise, be stored uniformly identical for all zones” in par. 0029; because all the data in the flying authorization module is pre-stored it is interpreted as a non-transitory CRM; the data storage of the flying authorization module is interpreted to be associated with the onboard controller (processing device) as it checks its current position against the no-fly-zone definition data stored in the flying authorization module (see par. 0024).

Regarding Claim 19, Jin as modified by Tebay teaches the method of claim 14 (see Claim 14 analysis). Jin further teaches wherein the control apparatus is configured to allow and authenticate the flying vehicle (see at least “special flying authorization  on the air traffic control system (see at least regulation authority in par. 0034 interpreted as air traffic control). Note the interpretation is that a regulation authority providing the flying authorization modules (see par. 0024), so in par. 0034 certain drones are allowed to fly in certain no-fly zones is a form of air traffic control system.


Claims 2-3, 9-10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Tebay and further in view of Salentiny et al (US 20160225263; hereinafter referred to as Salentiny).

Regarding Claim 2, Jin as modified by Tebay teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin further teaches wherein the control apparatus connects to an interface associated with the processing device (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024; the socket is interpreted as an interface to the drone’s on-board controller) 
Jin and Tebay fail to explicitly teach a dongle, but Salentiny does teach
wherein the control apparatus is a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Tebay to incorporate the teachings of Salentiny wherein the control apparatus is 
	
Regarding Claim 3, Jin as modified by Tebay and Salentiny teach the flying vehicle of claim 2 (see Claim 2 analysis), Jin further teaches wherein the control apparatus is added after manufacturing or purchase of the flying vehicle (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024, replacing in the field is interpreted as adding after manufacturing/purchase).
Salentiny teaches the control apparatus being a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Tebay to incorporate the teachings of Salentiny wherein the control apparatus is a dongle. The advantage of the dongle of Salentiny is that it is removable, and the motivation to make the modification to a removable control apparatus is taught by Tebay (see “the removably connectable mass data storage computer of the system of the present invention provides the advantage that UAV preparation time for a new subsequent mission and data download time is minimised.”)	
Regarding Claim 9, Jin as modified Tebay teaches the control apparatus of claim 8 (see Claim 8 analysis). Jin further teaches wherein the control apparatus connects to an interface associated with the processing device (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024; the socket is interpreted as an interface to the drone’s on-board controller) 
Jin and Tebay fail to explicitly teach a dongle, but Salentiny does teach
wherein the control apparatus is a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin and Tebay to incorporate the teachings of Salentiny wherein the control apparatus is a dongle. The advantage of the dongle of Salentiny is that it is removable, and the motivation to make the modification is taught by Tebay (see “the removably connectable mass data storage computer of the system of the present invention provides the advantage that UAV preparation time for a new subsequent mission and data download time is minimised.”) 

Regarding Claim 10, Jin as modified by Tebay and Salentiny teach the control apparatus of claim 9 (see Claim 9 analysis). Jin further teaches wherein the control apparatus is added after manufacturing or purchase of the flying vehicle (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024, replacing in the field is interpreted as adding after manufacturing/purchase).
Salentiny teaches the control apparatus being a dongle (see dongle in par. 0046).


Regarding Claim 15, Jin as modified by Tebay teaches the method of claim 14 (see Claim 14 analysis). Jin further teaches wherein the control apparatus connects to an interface associated with the processing device (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024; the socket is interpreted as an interface to the drone’s on-board controller) 
Jin and Tebay fail to explicitly teach a dongle, but Salentiny does teach
wherein the control apparatus is a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin and Tebay to incorporate the teachings of Salentiny wherein the control apparatus is a dongle. The advantage of the dongle of Salentiny is that it is removable, and the motivation to make the modification is taught by Tebay (see “the removably connectable mass data storage computer of the system of the present invention 

Regarding Claim 16, Jin as modified by Tebay and Salentiny teaches the method of claim 15 (see Claim 15 analysis). Jin further teaches wherein the control apparatus is added after manufacturing or purchase of the flying vehicle (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024, replacing in the field is interpreted as adding after manufacturing/purchase).
Salentiny teaches the control apparatus being a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Tebay to incorporate the teachings of Salentiny wherein the control apparatus is a dongle. The advantage of the dongle of Salentiny is that it is removable, and the motivation to make the modification to a removable control apparatus is taught by Tebay (see “the removably connectable mass data storage computer of the system of the present invention provides the advantage that UAV preparation time for a new subsequent mission and data download time is minimised”)

Claim 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Tebay and further in view of Wong et al (WO2016008026; see attached English publication, hereinafter referred to as Wong).
Regarding Claim 4, Jin as modified by Tebay teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin further teaches wherein the control apparatus is added to the processing device during manufacturing of the flying vehicle (see at least “The flying authorization module may be a plug-in module that… may be built-in on a drone during manufacturing that cannot be replaced without engineering work.” in par. 0024).
Jin and Tebay fail to explicitly teach the control apparatus being a daughterboard, but Wong does teach a control apparatus that is a daughterboard (see at least daughter processor 128 executing obstacle mapping/navigation in par. 0051-0053).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Tebay to incorporate the teachings of Wong wherein the control apparatus is a daughterboard. The motivation to incorporate the teachings of Wong would be to add additional processing power dedicated to detecting and avoiding obstacles (see par. 0053-0054).
Regarding Claim 11, Jin as modified by Tebay teaches the control apparatus of claim 8 (see Claim 8 analysis). Jin further teaches wherein the control apparatus is added to the processing device during manufacturing of the flying vehicle (see at least “The flying authorization module may be a plug-in module that… may be built-in on a drone during manufacturing that cannot be replaced without engineering work.” in par. 0024).
Jin and Tebay fail to explicitly teach the control apparatus being a daughterboard, but Wong does teach a control apparatus that is a daughterboard (see 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin and Tebay to incorporate the teachings of Wong wherein the control apparatus is a daughterboard. The motivation to incorporate the teachings of Wong would be to add additional processing power dedicated to detecting and avoiding obstacles (see par. 0053-0054).

Regarding Claim 17, Jin as modified by Tebay teaches the method of claim 14 (see Claim 14 analysis), Jin further teaches wherein the control apparatus is added to the processing device during manufacturing of the flying vehicle (see at least “The flying authorization module may be a plug-in module that… may be built-in on a drone during manufacturing that cannot be replaced without engineering work.” in par. 0024).
Jin and Tebay fail to explicitly teach the control apparatus being a daughterboard, but Wong does teach a control apparatus that is a daughterboard (see at least daughter processor 128 executing obstacle mapping/navigation in par. 0051-0053).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Jin and Tebay to incorporate the teachings of Wong wherein the control apparatus is a daughterboard. The motivation to incorporate the teachings of Wong would be to add .

	
Claim 7, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Tebay and further in view of Byers et al (US 20160244187; hereinafter referred to as Byers).
Regarding Claim 7, Jin as modified Tebay teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin fails to explicitly teach all of the following, but Tebay does teach wherein the air traffic control system (see Ground Control Station (GCS) 410 in par. 0053 and Fig. 4 ) communicates with the flying vehicle over one or more networks via the wireless interfaces, and wherein the control apparatus (see at least mass data storage computer 100 in par. 0052 and Fig. 4) is configured to implement the communications between the air traffic control system is and the flying vehicle (see at least “the mission path of the UAV 10 may be adjusted or updated by sending relevant instructions to the UAV 10 via the wireless transceiver 104, 408, based on the download data” in par. 0058 and communications between wireless transceivers 104 and 408 in Fig. 4). Note the interpretation here is that the wireless transceiver 104 is connected to the mass data storage computer (see Fig. 4) and it communicates to wireless transceiver 408 on the ground control station 410 (see Fig. 4). The adjusted/updated instructions sent to the UAV is interpreted as communication implemented by the control apparatus. 
cellular network (see at least par. 0054, 0065)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Tebay to incorporate the teachings of Byers wherein the wireless network is a cellular network. The motivation to incorporate the teachings of Byers would be to use existing infrastructure to communicate with the flying vehicle and avoiding the cost of building an entirely new wireless communication network.
Regarding Claim 13, Jin as modified by Tebay teaches the control apparatus of claim 8 (see Claim 8 analysis), Jin fails to teach the following, but Tebay does teach wherein the air traffic control system (see Ground Control Station (GCS) 410 in par. 0053 and Fig. 4 ) communicates with the flying vehicle over one or more networks via the wireless interfaces, and wherein the control apparatus (see at least mass data storage computer 100 in par. 0052 and Fig. 4) is configured to implement the communications between the air traffic control system is and the flying vehicle (see at least “the mission path of the UAV 10 may be adjusted or updated by sending relevant instructions to the UAV 10 via the wireless transceiver 104, 408, based on the download data” in par. 0058 and communications between wireless transceivers 104 and 408 in Fig. 4). Note the interpretation here is that the wireless transceiver 104 is connected to the mass data storage computer (see Fig. 4) and it communicates to wireless transceiver 408 on the ground control station 410 (see Fig. 4). The adjusted/updated 
Jin and Tebay only teach communicating over wireless networks, but Byers does teach specifically communicating between UAV and ATC over a cellular network (see at least par. 0054, 0065)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin and Tebay to incorporate the teachings of Byers wherein the wireless network is a cellular network. The motivation to incorporate the teachings of Byers would be to use existing infrastructure to communicate with the flying vehicle and avoiding the cost of building an entirely new wireless communication network.

Regarding Claim 20, Jin as modified by Tebay teach the method of claim 14 (see Claim 14 analysis), Jin fails to teach the following, but Tebay does teach wherein the air traffic control system (see Ground Control Station (GCS) 410 in par. 0053 and Fig. 4 ) communicates with the flying vehicle over one or more networks via the wireless interfaces, and wherein the control apparatus (see at least mass data storage computer 100 in par. 0052 and Fig. 4) is configured to implement the communications between the air traffic control system is and the flying vehicle (see at least “the mission path of the UAV 10 may be adjusted or updated by sending relevant instructions to the UAV 10 via the wireless transceiver 104, 408, based on the download data” in par. 0058 and communications between wireless transceivers 104 and 408 in Fig. 4). Note the interpretation here is that the wireless transceiver 104 is connected to the mass data 
Jin and Tebay only teach communicating over wireless networks, but Byers does teach specifically communicating between UAV and ATC over a cellular network (see at least par. 0054, 0065)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Jin and Tebay to incorporate the teachings of Byers wherein the wireless network is a cellular network. The motivation to incorporate the teachings of Byers would be to use existing infrastructure to communicate with the flying vehicle and avoiding the cost of building an entirely new wireless communication network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Youmans et al (US 20160291598) teaches a passenger drone with a flight vehicle control and stabilization apparatus that is a removable dongle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666